Case 3:16-cv-00496-SMY Document 184 Filed 09/07/21 Page 1 of 10 Page ID #1766




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

  TERRANCE D. GODFREY,                              )
                                                    )
                          Plaintiff,                )
                                                    )
  vs.                                               )   Case No. 16–cv-496-SMY
                                                    )
                                                    )
  BRYAN EASTON, et al.,                             )
                                                    )
                          Defendant.                )

                              MEMORANDUM AND ORDER
YANDLE, District Judge:

          Plaintiff Terrance D. Godfrey, an inmate at Lansing Correctional Center, filed the instant

lawsuit pursuant to 42 U.S.C. § 1983 claiming deprivations of his constitutional rights that allegedly

occurred when he was housed at Menard Correctional Center. He is proceeding on the following

claims:

          Count One:    Defendants Richard Harris and Bruce Gutreuter were deliberately indifferent
                        to Godfrey’s medical needs by failing to provide adequate medical treatment;

          Count Two:    Defendants Harris and Gutreuter used excessive force against Godfrey in
                        violation of the Eighth Amendment;

          Count Three: Defendants Lacy Reams and Pamela Scott violated Godfrey’s rights under the
                       Fourth, Eighth and Fourteenth Amendments through the publication of a nude
                       photograph;

          Count Four:    Defendants Reams and Scott violated Godfrey’s right of seclusion by posting
                         and sharing a nude photograph of Godfrey on Facebook;

          Count Five:   Defendants Reams, Scott, Harris and Gutreuter intentionally inflicted
                        emotional distress on Godfrey through their various acts.

          This case is now before the Court on the Motion for Summary Judgment filed by Defendants

Pamela Scott, Lacy Reams, Richard Harris, and Bruce Gutreuter (Doc. 162) and Godfrey’s Motion for

Partial Summary Judgment against Defendants Pamela Scott and Lacy Reams (Doc. 169). The parties



                                             Page 1 of 10
Case 3:16-cv-00496-SMY Document 184 Filed 09/07/21 Page 2 of 10 Page ID #1767




filed respective responses (Docs. 173, 175). For the following reasons, Defendants’ Motion is

GRANTED in part and DENIED in part and Plaintiff’s Motion is DENIED.

                                        Factual Background

       The following relevant facts are undisputed unless otherwise noted: On April 25, 2015,

Terrance Godfrey had a seizure while he was incarcerated at Menard Correctional Center and was

transported to Chester Memorial Hospital (Doc. 163-8, pp. 31-34, 37-38). Correctional officers Bryan

Easton and Tyler Jaimet were assigned to monitor Godfrey. Upon waking up in the hospital, Godfrey

asked Easton if he could use the bathroom. Id. at p. 55. The bathroom was located between two patient

rooms (Doc. 163-2, pp. 21-22). Easton removed Godfrey’s restraints, walked him to the bathroom,

and assisted him on to the toilet. Id. at p. 56, 61. Godfrey was wearing a hospital gown and socks, no

undergarments, and had an IV and cardiac monitor. Id. at pp. 56-60. He removed the cardiac monitor

and IV while in the bathroom. Id. at pp. 64-65. Godfrey then went to the adjoining patient room and

attempted to escape out of the window. Id. at pp. 65-67. Godfrey did not recall what parts of his body

were outside the window when Easton and Jaimet came into the room (Doc. 163-1, p. 68). Easton

grabbed Godfrey’s arm and attempted to stop him from going out the window while Jaimet ran outside

(Docs. 163-1, p. 68; 163-2, pp. 28-29). Godfrey struggled with the correctional officers and was

directed to stop struggling. Id. Jaimet administered a one-second burst of OC spray aimed at Godfrey’s

nose and mouth area after Godfrey continued to struggle (Doc. 163-1, pp. 77-78; 163-2, pp. 29-30).

Easton and Jaimet, with the assistance of local law enforcement and a hospital employee, restrained

Godfrey outside of the hospital (Doc. 163-3, pp. 26-27). At some point during the attempted escape,

Godfrey’s hospital gown came loose but was still tied around his neck (Doc. 163-1, pp. 156-157).

Once he was secured, the Officers helped Godfrey put the gown back over his body (Doc. 163-2).

Three correctional officers escorted Godfrey back to Menard. Godfrey sat in the back seat between

Defendants Sergeant Richard Harris and Lieutenant Bruce Gutreuter, who he identified as “Harris”

and “Bruce” (Doc. 163-1, pp. 83-86).
                                            Page 2 of 10
Case 3:16-cv-00496-SMY Document 184 Filed 09/07/21 Page 3 of 10 Page ID #1768




        According to Godfrey, Harris and Gutreuter continually beat him during the 4-5minute car ride

– punching him in the ribs, shoulder, and grabbing his groin (Doc. 163-1, p. 144; 163-4, pp. 40-41; see

also p. 94). At Menard, Harris and Gutreuter placed Godfrey in a holding cage in the North 2 non-

contact visiting room as he awaited his transfer to Pontiac Correctional Center. Id. at p. 46. Godfrey

was scared and panicking (Doc 163-1, p. 149). His wrists were swollen and bleeding, his right leg had

a gash about the size of a pencil, and his eye was swollen and bleeding. Doc. 163-1, p. 149.

        Registered nurse Rebecca Stefani completed a Health Status Summary as part of the transfer

process. She testified as follows: she saw Godfrey in the North 2 holding cell at 8:10 PM before he

left for Pontiac Correctional Center (Doc. 163-9, pp. 98-104). Godfrey complained of cuts on his

wrists and a lump on his head. Id. at pp. 63-65. Godfrey did not report any other injuries to Stefani

nor did Stefani observe any injuries. Id. at p. 65. Stefani took his vital signs, examined and cleaned

his wrist lacerations, and did a brief neurologic exam. Id. at pp. 114-116.

        Godfrey’s medical records indicate that he was evaluated by a nurse at 1:10 AM on April 26,

2015 after arriving at Pontiac (Doc. 163-11, pp. 39-43; 163-14, pp. 774-776). Dr. Andrew Tilden

examined Godfrey in the infirmary at Pontiac on April 27, 2015 (Doc. 163-12, pp. 19-28; 163-14, p.

784). Dr. Tilden documented that Godfrey’s subjective complaints were swelling of his left wrist due

to pulling his wrists by cuffs. Id. Objectively, he noted that Godfrey was blind in his left eye and that

he had superficial skin abrasions of his left leg, shoulder, and hands. Id.

        Dr. Tilden saw Godfrey again on April 28, 2015 and documented that he complained of

stomach pain. Id. He found that Godfrey had left eye blindness, no swelling of his extremities and

documented his medical history of seizures. Id. Godfrey did not have swelling to his head or bruising

or swelling to his left eye (Doc. 163-12, p. 44). Dr. Tilden testified as follows: He examined Godfrey’s

left eye and noted that he had no reflexes which indicated severe cataract or blindness, due to an old,

probably, childhood trauma. Id. at pp. 45-46. Godfrey reported that he sustained an injury to his left

eye in a car accident when he was 17 or 18 years old (Doc. 163-1, pp. 28-29). He had numerous
                                              Page 3 of 10
Case 3:16-cv-00496-SMY Document 184 Filed 09/07/21 Page 4 of 10 Page ID #1769




surgeries on his left eye following the accident. Id. at pp. 31-33. Godfrey told Dr. Tilden that he had

no vision in his left eye. Id. at p. 46. Dr. Tilden did not make an optometry referral for Godfrey after

examining him on April 27 and April 28, 2015 because Godfrey’s blindness was old and there was no

immediate need for an optometrist to examine him. Id. at pp. 52-53.

       On December 21, 2016, Godfrey was referred to the Gailey Eye Clinic in Bloomington, IL for

evaluation of a retinal detachment with blood in the anterior chamber of his left eye (Doc. 163-13, pp.

87-97). The clinic subsequently recommended that Godfrey undergo removal of his left eye due to

pain and blood in the anterior chamber (Doc. 163-14, pp. 314-318). Godfrey testified that the April

25, 2015 use of pepper spray and the beating caused further damage to his eye leading to the eventual

removal (Doc. 163-1, pp. 149-150).

                                             Photograph

       Correctional officer Lacy Reams was on her way home from work on April 25, 2015. As she

drove down the road that passes Chester Memorial Hospital, she saw Godfrey in the hospital yard

being tackled by Chester Police Officers (Doc. 163-7, pp. 16-19). Godfrey had a hospital gown on and

was “half naked”. Id. at p. 24. At the time, Reams did not know it was Godfrey or that he was an

inmate. Id. at pp. 18, 23. She does not recall seeing correctional officers at the scene when she drove

by. She did not slow down or stop her car to further observe the scene. Id. at pp. 21-22. About an

hour later, Reams called fellow correctional officer Pamela Scott and told her what she had just

witnessed. Id. at pp. 22-25; see also Doc. 163-6, pp. 37-39.

        Later that same day, Scott saw a photograph on the Menard Facebook page of the incident

Reams had told her about (Doc. 163-6, pp. 38-39). The photograph was small and blurry, and Scott

did not know there was any nudity shown. Id. at pp. 39-40. Scott shared the photograph with her

Facebook friends and tagged Reams in the photograph because of their conversation about it. Id. at

pp. 34-37. At the time she shared the photograph, Scott did not know it was Godfrey or that he was an

inmate. Id. at pp. 42-43. Scott removed the photograph from her Facebook page the same day after
                                             Page 4 of 10
Case 3:16-cv-00496-SMY Document 184 Filed 09/07/21 Page 5 of 10 Page ID #1770




another correctional officer informed her it was a photograph of an inmate making an escape attempt.

Id. at pp. 46-49. Reams never saw the photograph on Facebook (Doc. 163-7, p. 27). Neither Reams

nor Scott posted the photograph to the Menard Facebook page nor do they know who took or posted

the photograph (Doc. 163-6. at pp. 34, 39, 62-63; Doc. 163-7, at pp. 28, 34).

                                              Discussion

        Summary judgment is proper only if the moving party can demonstrate there is no genuine

issue as to any material fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); see also Ruffin-Thompkins v. Experian

Information Solutions, Inc., 422 F.3d 603, 607 (7th Cir. 2005). Any doubt as to the existence of a

genuine issue must be resolved against the moving party. Lawrence v. Kenosha County, 391 F.3d 837,

841 (7th Cir. 2004). Cross-motions for summary judgment do not automatically mean that all

questions of material fact have been resolved. Franklin v. City of Evanston, 384 F.3d 838, 842 (7th

Cir. 2004). Rather, the Court must evaluate each motion independently, making all reasonable

inferences in favor of the nonmoving party with respect to each motion. Id. at 483.

                                      Excessive Force (Count 2)

        The intentional use of excessive force by prison guards against a prison inmate without

penological justification constitutes cruel and unusual punishment in violation of the Eighth

Amendment. Wilkins v. Gaddy, 559 U.S. 34 (2010). To succeed on an excessive force claim, a plaintiff

must show that an assault occurred, and that “it was carried out maliciously and sadistically rather than

as part of a good-faith effort to maintain or restore discipline.” Id. at 40 (citing Hudson v. McMillian,

503 U.S. 1, 6 (1992)). An inmate plaintiff need not establish serious bodily injury to make a claim,

but not “every malevolent touch by a prison guard gives rise to a federal cause of action.” Id. “The

Eighth Amendment's prohibition of cruel and unusual punishments necessarily excludes from

constitutional recognition de minimis uses of physical force, provided that the use of force is not of a

sort repugnant to the conscience of mankind.” Id. at 37-38; see also Dewalt v. Carter, 224. F.3d 607,
                                              Page 5 of 10
Case 3:16-cv-00496-SMY Document 184 Filed 09/07/21 Page 6 of 10 Page ID #1771




620 (7th Cir. 2000). Groping, fondling or other unwelcome touching of private areas without

legitimate penological justification is that sort of repugnant and offensive force. See, Washington v.

Hively, 695 F.3d 641, 643 (7th Cir. 2012).

        With respect to the August 25, 2015 incident, Godfrey testified that he was restrained in the

backseat of the vehicle while Defendants Gutreuter and Harris continually punched him in the ribs and

face and grabbed his groin – actions that do not constitute de minimis force. Defendants’ denial of

Godfrey’s recitation of the event creates a material issue of fact as to what occurred in the vehicle; an

issue that must be resolved by the fact-finder. Accordingly, summary judgment is inappropriate.

                                  Deliberate Indifference (Count 1)

        Godfrey claims that Lieutenant Gutreuter and Sergeant Harris were deliberately indifferent to

his serious medical needs that arose from the alleged excessive force. Deliberate indifference to serious

medical needs of prisoners may constitute cruel and unusual punishment. Estelle v. Gamble, 429 U.S.

97, 104 (1976); see Erickson v. Pardus, 551 U.S. 89, 94 (2006) (per curiam). To prevail on such a

claim, an inmate must show that: (1) he suffered from an objectively serious medical need; and (2)

state officials acted with deliberate indifference to the prisoner's medical need, which is a subjective

standard. Farmer v. Brennan, 511 U.S. 825, 834 (1994); Chapman v. Keltner, 241 F.3d 842, 845 (7th

Cir. 2001).

        A corrections officer who uses excessive force on a prisoner has “a duty of prompt attention to

any medical need to which the beating might give rise[.]” Cooper v. Casey, 97 F.3d 914, 917 (7th Cir.

1996). According to Godfrey, after the assault, Lieutenant Gutreuter and Sergeant Harris placed him

in restraints and left him in a holding cell. And although he made a request, he was not provided

medical treatment for the assault nor taken to the eye wash station to rinse the pepper spray from his

eyes. He claims that he was in immense pain from the beating and the pepper spray. Drawing all

inferences in Godfrey’s favor, the failure to provide medical treatment following the alleged assault

could constitute deliberate indifference. Accordingly, summary is denied as to this claim.
                                              Page 6 of 10
Case 3:16-cv-00496-SMY Document 184 Filed 09/07/21 Page 7 of 10 Page ID #1772




                                        Publication (Count 3)

        Godfrey asserts that Defendants Ream and Scott violated his rights under the Fourth and Eighth

Amendments when they posted and shared the photograph of him on Facebook. As an initial matter,

Godfrey’s public nudity claim against Reams and Scott does not implicate the Fourth Amendment.

Inmates have only a limited right to privacy under the Fourth Amendment. See Hudson v. Palmer, 468

U.S. 517 (1984). Specifically, the Fourth Amendment protects, to some degree, prisoners' bodily

integrity against unreasonable intrusions into their bodies. Peckham v. Wisconsin Dep't of Corrections,

141 F.3d 694, 699 (7th Cir.1998) (Easterbrook, J., concurring in judgment) (emphasis added). But it

does not protect them from visual inspections of appearance of their bodies. Id.; see also King v.

McCarty, 781 F.3d 889, 900 (7th Cir. 2015), overruled by Henry v. Hulett, 969 F.3d 769 (7th Cir.

2020). Because the photograph of Godfrey – a visual image of Godfrey half naked – does not constitute

a reasonable intrusion into his body under the Fourth Amendment, Reams and Scott are entitled to

summary judgment on Godfrey’s Fourth Amendment claim.

        Godfrey’s Eighth Amendment claim is akin to a claim of forced public nudity. Such claims

are evaluated under the same standard as claims of humiliating strip searches. See Mitchell v. Pace,

No. 16-CV-00485-JPG, 2016 WL 3087454, at *1 (S.D. Ill. June 2, 2016); Rivera v. Jimenez, No. 12-

cv-476, 2013 WL 6440978, at *5-6 (W.D. Wis. Dec. 9, 2013), aff'd 556 Fed.Appx. 505 (7th Cir. 2014)).

That is, forced public nudity violates the Eighth Amendment when “motivated by a desire to harass or

humiliate rather than by a legitimate justification, such as the need for order and security in prisons.”

King v. McCarty, 781 F.3d 889, 897 (7th Cir. 2015), rev’d on other grounds, Henry v. Hulett, 969 F.3d

769 (7th Cir. 2020).      The defendants' subjective purposes and states of mind are relevant

considerations. Id. at p. 899.

        Godfrey has no knowledge of who took the photograph. Other than his own suppositions, he

has produced no evidence that Ream or Scott took or posted the photograph of him to Facebook. And

although Scott copied the photograph from the Menard page to her personal Facebook page and tagged
                                              Page 7 of 10
Case 3:16-cv-00496-SMY Document 184 Filed 09/07/21 Page 8 of 10 Page ID #1773




Reams, there is no evidence that Scott was motivated by a desire to harass or humiliate Godfrey. Scott

testified that she did not know it was a photograph of an inmate – let alone Godfrey – when she tagged

Ream in the photograph. Once she learned that the photograph depicted an inmate, she removed it

from her Facebook page. Similarly, Ream testified that she did not know the man she observed outside

of the hospital was Godfrey until she was later informed. On these facts, Defendants Ream and Scott

are entitled to summary judgment as to Godfrey’s Eighth Amendment publication claim.

                        Intrusion Upon the Seclusion of Another (Count 4)

        Illinois follows the Restatement (Second) of Torts which defines invasion of privacy by

intrusion upon seclusion as follows:

        One who intentionally intrudes, physically or otherwise, upon the solitude or seclusion
        of another or his private affairs or concerns, is subject to liability to the other for
        invasion of his privacy, if the intrusion would be highly offensive to a reasonable
        person.

Busse v. Motorola, Inc., 813 N.E.2d 1013, 1017 (Ill. App. Ct. 2004) (citing Restatement (Second) of

Torts § 652B, at 278 (1977)). A successful claim for the tort of invasion of privacy by intrusion upon

seclusion requires proof of the following four elements: “(1) an unauthorized intrusion or prying into

the plaintiff's seclusion; (2) an intrusion that is offensive or objectionable to a reasonable person; (3)

the matter upon which the intrusion occurs is private; and (4) the intrusion causes anguish and

suffering.” Johnson v. K-mart Corp., 723 N.E.2d 1192, 1196 (Ill. App. Ct. 2000).

        Here, the undisputed evidence in the record establishes that the photograph was taken at some

point after Godfrey attempted to escape out of a hospital window wearing only a hospital gown and

socks. Godfrey’s appearance on the hospital grounds occurred in broad daylight and was visible to

anyone on the public hospital grounds. Again, there is no evidence that either Reams or Scott took the

photograph that was posted to Facebook.




                                              Page 8 of 10
Case 3:16-cv-00496-SMY Document 184 Filed 09/07/21 Page 9 of 10 Page ID #1774




         Even viewing the facts and all reasonable inferences in Godfrey’s favor, there is no genuine

dispute as to any material fact regarding the first and third elements of the common law intrusion upon

seclusion claim. Defendants Reams and Scott are therefore entitled to summary judgment.

                       Intentional Infliction of Emotional Distress (Count 5)

         Under Illinois law, a plaintiff must establish the following elements to succeed on an

intentional infliction of emotional distress claim: (1) that the defendants’ conduct was extreme and

outrageous; (2) that Defendants intended their conduct to inflict severe emotional distress or knew

there was at least a high probability their conduct would inflict such distress; and (3) that their conduct

actually caused severe or extreme emotional distress. Lopez v. City of Chicago, 464 F.3d 711, 720 (7th

Cir. 2006). Extreme and outrageous conduct is that which goes “beyond all bounds of decency and

[is] considered intolerable in a civilized community.” Id. (citations omitted).

         If Godfrey’s testimony regarding the beating is credited, a jury could find that the use of

excessive force and failure to provide medical attention were extreme and outrageous behavior. Thus,

Godfrey’s intentional infliction of emotional distress claims against Gutreuter and Harris survive

summary judgment.       However, as the Court has concluded that there is insufficient evidence

establishing that Defendants Reams and Scott violated Godfrey’s constitutional or state law rights, the

record does not support a finding of intentional infliction of emotional distress. Accordingly, Reams

and Scott are entitled to summary judgment on Godfrey’s intentional infliction of emotional distress

claim.




                                          Qualified Immunity

         Finally, Defendants argue they are entitled to qualified immunity. Governmental officials are

protected from civil liability when performing discretionary functions under the doctrine of qualified

immunity so long as “their conduct does not violate clearly established statutory or constitutional rights
                                               Page 9 of 10
Case 3:16-cv-00496-SMY Document 184 Filed 09/07/21 Page 10 of 10 Page ID #1775




 of which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982);

 see also Alvarado v. Litscher, 267 F.3d 648, 652 (7th Cir. 2001). For a constitutional right to be clearly

 established, its contours “must be sufficiently clear that a reasonable official would understand that

 what he is doing violates that right.” Estate of Escobedo v. Bender, 600 F.3d 770, 779 (7th Cir. 2010)

 (quoting Hope v. Pelzer, 536 U.S. 730, 739 (2002)).

         The record contains facts from which a jury could conclude that Gutreuter and Harris violated

 Godfrey’s constitutional rights by using excessive and unreasonable force. And, at the time in

 question, the unconstitutionality of the use of improper force in this context was clearly established

 and should have been known to Defendants. See Thomas v. Stalter, 20 F.3d 298 (7th Cir. 1994) (where

 an officer punched an inmate in the face while he was restrained causing pain and exacerbation of a

 dental condition). As such, Gutreuter and Harris are not entitled to qualified immunity.

                                               Conclusion

         For the foregoing reasons, Defendants’ Motion for Summary Judgment (Doc. 162) is

 GRANTED in part and DENIED in part. Plaintiff’s Motion for Summary Judgment (Doc. 169) is

 DENIED. Plaintiff’s claims against Defendants Gutreuter and Harris (Counts 1, 2, and 5) will proceed

 to trial. Plaintiff’s claims against Defendants Reams and Scott (Counts 3 and 4) are DISMISSED with

 prejudice. The Clerk of Court is DIRECTED to enter judgment accordingly at the close of the case.

 This case will be set for a status conference by separate order.

         IT IS SO ORDERED.

         DATED: September 7, 2021




                                                          STACI M. YANDLE
                                                          United States District Judge




                                               Page 10 of 10
